

115 HRES 423 IH: Condemning in the strongest terms the unprovoked and racially motivated murder of Lt. Richard W. Collins III in College Park, Maryland, on May 20, 2017, expressing concern for the rising tide of racist and hate-based activities being committed on our college campuses, and reaffirming our support for inclusion, diversity, and safety in our higher education institutions in the wake of these attacks.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 423IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Brown of Maryland (for himself, Mr. Beyer, Ms. Blunt Rochester, Mr. Butterfield, Mr. Carson of Indiana, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Conyers, Mr. Costa, Mr. Cummings, Mr. Delaney, Mrs. Dingell, Mr. Ellison, Mr. Evans, Mr. Al Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Ms. Hanabusa, Mr. Hastings, Ms. Norton, Mr. Hoyer, Ms. Jackson Lee, Ms. Jayapal, Mr. Jeffries, Mr. Johnson of Georgia, Mr. Khanna, Mr. Krishnamoorthi, Mrs. Lawrence, Ms. Lee, Mr. Lewis of Georgia, Ms. Lofgren, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sean Patrick Maloney of New York, Ms. Moore, Mrs. Napolitano, Mr. Pallone, Mr. Payne, Mr. Peters, Ms. Plaskett, Mr. Pocan, Mr. Quigley, Mr. Raskin, Mr. Richmond, Mr. Ruppersberger, Mr. Rush, Mr. Sarbanes, Ms. Schakowsky, Mr. Scott of Virginia, Ms. Slaughter, Mr. Thompson of Mississippi, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Wilson of Florida, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONCondemning in the strongest terms the unprovoked and racially motivated murder of Lt. Richard W.
			 Collins III in College Park, Maryland, on May 20, 2017, expressing concern
			 for the rising tide of racist and hate-based activities being committed on
			 our college campuses, and reaffirming our support for inclusion,
			 diversity, and safety in our higher education institutions in the wake of
			 these attacks.
	
 Whereas, on May 20, 2017, Lt. Collins was heinously stabbed in the chest in an unprovoked attack at a bus-stop on the campus of the University of Maryland, College Park;
 Whereas his alleged attacker, Sean Christopher Urbanski, had a known association with an Alt-Right White-supremacist group called Alt Reich: Nation;
 Whereas the incident took the life of Richard W. Collins III, who was recently commissioned as an officer in the United States Army, intelligence branch; and was killed two days before he was set to graduate with a business degree from Bowie State University;
 Whereas the horrific attack on the campus of the University of Maryland is the latest in an escalating rise in racial and hate-motivated activities on college campuses targeting Muslims, Jews, the disabled, immigrants, members of the LGBT community, and people of color;
 Whereas the Anti-Defamation League and Southern Poverty Law Center have catalogued hate crimes in 33 States in recent months, including—
 (1)a noose was found on the campus of American University in Washington, DC, on the same day a Black woman became student body president;
 (2)posters at the University of Texas imploring students to report any and all illegal aliens. America is a White nation; (3)Adolf Hitler themed valentine’s cards stating my love 4 u burns like 6,000 Jews circulated at Central Michigan University;
 (4)flyers at the University of Pennsylvania asking onlookers to imagine a Muslim-free America; and (5)printers were hacked and were forced to print anti-Semitic fliers at Vanderbilt University in Nashville, Tennessee;
 Whereas a growing number of White, nationalist, racist, homophobic, anti-Semitic organizations are engaged in an unprecedented effort to attract and recruit young people on college campuses;
 Whereas these extremist organizations have consciously made the decision to focus their outreach efforts on young people and students, employed a variety of tactics including fliers, online organizing, and bringing national leaders to speak, and have openly boasted of efforts to establish a physical presence on campus;
 Whereas we have a responsibility to uphold the right to free speech that is protected by the United States Constitution, but we must not allow freedom of speech to be translated into hate-based activities and crimes;
 Whereas long-time White supremacist Jared Taylor described the political landscape, as a sign of rising White consciousness and that now is the time to press our advantage in every way possible;
 Whereas we have avoided discussion regarding homegrown terrorists that are becoming radicalized on social media and college campuses;
 Whereas we must commit to do a better job at confronting hate in all forms, not just on college campuses, but addressing these systematic issues in our neighborhoods, workplaces, and criminal justice system; and
 Whereas the United States House of Representatives must come together and address the underlying issues leading to these unacceptable and heinous actions: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the recent attack in Maryland, on May 20, 2017, that resulted in the tragic loss of Lt. Richard Collins III and all other hate-motivated incidents since the fall;
 (2)acknowledges the efforts undertaken by the university officials at Maryland and across the country to respond to racism, extremism and hate, and create a safer campus for all members of the community;
 (3)recognizes the persistent and growing threat posed by hate speech, efforts by extremist organizations to specifically target young people, and the normalization of these practices through platitudes about free speech; and
 (4)remains actively committed to offering solutions that promote open, tolerant, and safe learning environments that fully respect diversity on college campuses.
			